Hallam, J.
(concurring).
Beferring to the sale to plaintiff, the court instructed the jury that “if it was not the intention of the parties at that time to deliver the lumber to the plaintiff company, then no recovery can be had by the plaintiff.” When the jury found a verdict for plaintiff they necessarily found that the parties intended a delivery to plaintiff. If that finding is sustained by the evidence, it must set at rest the claim now made that the property remained in the possession of the vendor after the sale. I think this finding is sustained by the evidence. On that ground I vote to affirm.